United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.M., Appellant
and
DEPARTMENT OF THE ARMY, ANNISTON
ARMY DEPOT, ANNISTON, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2206
Issued: August 3, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 6, 2008 appellant filed a timely appeal from a merit decision dated May 27,
2008 of the Office of Workers’ Compensation Programs denying her occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of
this case.
ISSUE
This issue is whether appellant sustained a respiratory condition causally related to her
federal employment.
FACTUAL HISTORY
On September 5, 1984 appellant, then 39 years old, filed an occupational disease claim
alleging that in May 1984 she was exposed to an unknown substance while working for the
employing establishment on inventory which resulted in asthmatic bronchitis.1 In a June 6, 1984
1

The Board notes that the actual claim form does not appear to be in the record.

note, Dr. Thomas J. Brothers, an attending physician, advised that appellant needed a permanent
change in her environment due to severe asthmatic bronchitis.
In a June 19, 1984 report, Dr. James E. West, a Board-certified surgeon, noted that
appellant was hospitalized on June 11, 1984 with a diagnosis of asthmatic bronchitis. Appellant
reported that about a month prior, she went into a room at work and breathed some sort of
material that she was unable to identify. Since that time she had difficulty breathing and was
treated on an outpatient basis. Dr. West noted that appellant was improving.
In a June 20, 1984 report, Dr. A.F. Toole, a Board-certified otolaryngologist, noted that
appellant was hospitalized with asthmatic bronchitis. Appellant told him that she went into a
building that had been closed, as part of her employment, and experienced coughing. Dr. Toole
noted that she complained of coughing to the point where she had trouble getting her breath.
Appellant’s x-rays were within normal limits and her nose, throat and nasopharynx were clear.
Dr. Toole doubted that a polyp had formed, stating that it was “more likely” appellant may be
expectorating sputum and catching some thick tenatious sputum on the vocal cords and giving
her intermittent larygospasm.
In a June 22, 1984 discharge summary, Dr. Brothers noted that appellant was moderately
dyspneic and acutely ill. He stated that her place of employment seemed to be very smoky and
hazardous to her current symptoms. Dr. Brothers diagnosed allergic bronchitis and chronic
obstructive pulmonary disease.
In a July 12, 1984 report, Dr. Durwood Bradley, a professor of pulmonary medicine at
the University of Alabama, advised that appellant was admitted to the pulmonary department on
July 5, 1984 and was discharged on July 10, 1984. Appellant had a two-month history of cough,
shortness of breath and choking. Dr. Bradley stated that no serious cause of airway disease was
found. He noted that whatever appellant had it was a benign and self-limited disorder.
Dr. Bradley noted that appellant’s condition was “probably a tracheolaryngobronchitis due to an
airway irritant and should clear completely with time.”
A July 13, 1984 discharge summary from Dr. Susan J. Pruitt noted that appellant was
admitted to pulmonary services with a diagnosis of laryngotrachobronchitis, had a bronchoscopy
and was discharged in good condition. Appellant complained that she smelled chlorine fumes
while at her employment and since that time, experienced a dry cough, hoarsness and burning
sensations. Dr. Pruitt noted that no clear diagnostic explanation was found for appellant’s
symptoms.
In an August 14, 1984 report, Dr. Jeffrey W. Hawkins, a Board-certified internist in
pulmonary disease, stated that appellant informed him that she was in good health until May 22,
1984 when she entered a warehouse at the employing establishment and detected a strong odor.
Appellant developed a burning sensation in her throat with nonproductive cough and hoarseness.
Following this episode, the cough and hoarseness persisted with associated episodes of
paroxymal coughing that seemed to be precipitated by eating, lying down and exertion.
Dr. Hawkins reviewed her treatment and diagnosed laryngotracheobroncitis. He opined that
appellant’s prolonged episode of laryngotracheobronchitis was most likely precipitated by a
chemical irritation received while working in the enclosed atmosphere of a storage warehouse.

2

In an August 22, 1984 report, Norman D. Butler, an industrial hygienist, noted that at the
request of the safety director, he conducted an inspection on July 19, 1984 in order to determine
if any chemicals were stored or used within the building. Upon entering the building, he
detected a light musty odor and noticed the internal temperature of the area seemed to be in the
80 to 90 degree range. Subsequent to the inspection, Mr. Butler was contacted by appellant who
stated that on May 22, 1984, she spent two to three hours in the building inventorying materials.
Appellant noted that after 30 to 40 minutes she noted a chlorine odor but that a colleague,
Kaye Poe, supply clerk/investigator, did not smell it. When questioned, Ms. Poe informed
Mr. Butler that she remembered appellant saying that she smelled chlorine but she did not smell
chlorine or experience any eye or respiratory irritation. Mr. Butler stated that appellant’s
allegations that her medical problems were caused by her presence in Building 38 could not be
substantiated. In a September 25, 1984 follow-up report, Mr. Butler noted that appellant
attributed her asthmatic problems to creosote treated ammunition boxes in the warehouse on
May 22, 1984. As a result, atmospheric monitoring within the warehouse was conducted on
September 11, 1984. He noted that a determination was made to test for pentachlorophenol
(PCP), a chemical used for preservation of ammunition boxes and pallets. The test showed that
airborne concentrations of PCP within the warehouse were below detectable limits. During the
survey, it was noted that a cylinder believed to be compressed nitrogen during the previous
survey was actually compressed inert helium. Mr. Butler stated that the testing demonstrated
that none of the stored items were hazardous.
In an October 30, 1984 report, Dr. Hawkins advised that appellant was in good health
until May 22, 1984 when she developed the onset of a persistent laryngitis and bronchitis. He
noted that she was convinced that the initiation of cough and laryngeal irritation occurred from
exposure to a strong chemical odor while working in a storage warehouse. Dr. Hawkins
concurred, noting the timing of her illness. He opined that appellant’s exposure resulted in an
allergic response to a chemical irritation and precipitated her prolonged illness.
No further action was taken on the claim.
In a January 30, 2007 letter to appellant’s congressman, Dr. Brothers forwarded his
medical reports regarding injury to appellant’s lungs sustained while working at the employing
establishment in 1984. He stated, “It is my medical opinion that [appellant] did sustain some
degree of permanent respiratory damage which took place while she was taking inventory in a
warehouse. Appellant has had considerable respiratory problems since that accident that she did
not have prior to that.”
By letter dated November 29, 2007, appellant’s congressman asked that her case be
reopened. He noted that appellant explained that she entered a locked warehouse and
inventoried the contents for about two hours, began to smell something and then began to cough.
Appellant told her congressman there was a cylinder of hydrogen and unmarked cylinders and
stacks of wooden pallets that had been treated with creosote. After this one day in the
warehouse, she had to change jobs and in 2001 stopped work altogether.
On February 6, 2008 appellant filed a request for reconsideration. She noted that she
could not walk from one desk to another without gasping for breath and that she missed many
days from work. Appellant requested oxygen to breathe and was placed on large doses of

3

steroids that caused her to gain weight. She alleged that she was forced to retire on disability in
January 2001 due the deterioration in her lungs. Appellant also noted that she had open heart
surgery in December 2005.
In an April 23, 2008 letter, the employing establishment controverted the claim, noting
that the medical evidence was insufficient to establish the causal relationship of her pulmonary
condition to specific factors of her employment.
By decision dated May 27, 2008, the Office found that the medical evidence was not
sufficient to support that any exposure to fumes on May 22, 1984 caused or precipitated
appellant’s pulmonary condition.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of proof to establish the essential elements of her claim by the weight of the evidence,3
including that she sustained an injury in the performance of duty and that any specific condition
or disability for work for which she claims compensation is causally related to that employment
injury.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence to establish the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.5
As part of her burden, the employee must submit rationalized medical opinion evidence
based on a complete factual and medical background showing causal relationship.6 The weight of
medical evidence is manifested and the medical rationale expressed in support of the physician’s
opinion.7 Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on whether there is a causal relationship between the
employee’s diagnosed condition and the compensable employment factors. The opinion of the
2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
58 (1968).
4

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143,
1145 (1989).
5

Ruth Seuell, 48 ECAB 188 (1996); Elaine Pendleton, supra note 4.

6

Supra note 4; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

7

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

4

physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.8
ANALYSIS
The Board finds that the medical evidence submitted by appellant is not sufficient to
establish that she sustained a pulmonary condition causally related to her federal employment.
Appellant alleged that on May 22, 1984, while working on inventory at the employing
establishment she detected an odor like chlorine and developed a cough and hoarseness.
However, there is insufficient rationalized medical opinion evidence to relate appellant’s
condition to any exposure on that date. The record reveals that she was treated in June 1984 for
asthmatic bronchitis. Drs. West and Toole, in reports in June 1984, noted that appellant reported
that she breathed an unidentified substance while at work one-month prior. However, the
physicians did not address whether this caused appellant’s asthmatic bronchitis. In a June 22,
1984 discharge summary, Dr. Brothers noted only that appellant’s place of employment was
“smoky.” The Board notes that appellant never made any allegations that her illness was related
to smoke at the employing establishment. On July 12, 1984 Dr. Bradley indicated that he found
no serious cause of airway disease. He did not relate appellant’s condition to any exposure to
chemicals at the employing establishment on May 22, 1984. Dr. Pruitt noted that appellant
complained of chlorine fumes while at the employing establishment, but concluded that there
was no clear diagnostic explanation for her symptoms. On August 14, 1984 Dr. Hawkins
reported that appellant’s prolonged episode of laryngotracheobronchitis was “most likely”
precipitated by a chemical irritation received while working in an enclosed atmosphere of a
storage warehouse; however, he did not provide a rationalized explanation supporting this
conclusion. Moreover, his opinion was stated in speculative language as he stated that
appellant’s condition was “most likely” precipitated by exposure. His opinion is of diminished
weight.9
In an October 30, 1984 report, Dr. Hawkins noted that appellant’s condition was caused
by the exposure during her federal employment based on the fact that she was in good health
until May 22, 1984 when she developed the onset of persistent laryngitis and bronchitis. The
Board notes that an award of compensation may not be based on surmise, conjecture or
speculation. Neither the fact that appellant’s claimed condition became apparent during a period
of employment nor her belief that her condition was aggravated by her employment is sufficient
to establish causal relationship.10 Dr Hawkins did not address the chemical substance or agent
believed to be an irritation in this case. He did not provide a basis for finding causal relation
other than noting a temporal relation. Dr. Brother’s opinion that appellant sustained permanent
respiratory damage while taking inventory in the warehouse because she experienced respiratory
problems after May 1984 is not persuasive. The Board notes that his opinion was rendered over
8

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
9

See Edna M. Davis, 42 ECAB 728 (1991); Gaetan F. Valenza, 39 ECAB 1349 (1988).

10

Walter D. Morehead, 31 ECAB 188 (1986).

5

20 years after the alleged exposure. Appellant has not submitted persuasive rationalized medical
opinion evidence relating her respiratory condition to the alleged workplace exposure on
May 22, 1984. She has failed to meet her burden of proof to establish an occupational disease
claim.11
CONCLUSION
The Board finds that appellant has not established that she sustained a respiratory
condition on May 22, 1984, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 27, 2008 is affirmed.
Issued: August 3, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

Supra note 4.

6

